                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO

 IN RE                                               BANKRUPTCY 18-07304 ESL

 VAQUERIA LAS MARTAS INC                             CHAPTER 12
 EIN #66 0541863

 Debtor
 IN RE                                               BANKRUPTCY 18-07310 ESL

 JUAN M. BARRETO GINORIO
 Debtor                                              CHAPTER 12



              DEBTOR REQUEST FOR SUBSTANTIVE CONSOLIDATION

TO THE HONORABLE COURT:

      COME NOW debtors through their undersigned counsel and respectfully request and pray
for the consolidation of cases under §105(a) and Fed. R. Bankr. P. 1015 as follows:
1.     Vaquería Las Martas Inc and Juan M. Barreto Ginorio separately filed for relief under
       chapter 12 on December 14, 2018 pursuant to 11 U.S.C. §1201 et seq.
2.     Juan M. Barreto Ginorio filed individually and is Vaquería Las Martas Inc. President and
       Chief Executive Officer and entirely controls the operation and administration of the
       dairy farm.
3.     Debtors request the substantive consolidation of the two cases under the Court’s
       equitable power under §105(a) of the Code that provides that a court “may issue any
       order. . necessary or appropriate to carry out the provisions of [the Code].” 11 U.S.C.
       §105(a).
4.     Debtor J uan M. Barret o Gi nori o i s an indivi dual in case num ber 18 -07310
       and the sol e owner of Vaqueri a Las Mart as, Inc.                  He serves as t he
       offi ci al of the corporat ion and is responsibl e and in charge of t he dail y
       operat ions of t he dai r y farm .       Debtor has been an employe e of t he
       corporati on i n t he past , but due t o t he decli ni ng mi lk producti on has
       onl y been abl e t o draw rent for use of t he P resi dent ’s farml and from the
       corporati on when funds are avail abl e.
5.     Debtor in case number 18-07304, Vaquería Las Martas, Inc. is a corporation dedicated to the
                                                1
      operation of a dairy farm organized pursuant to the laws of the Commonwealth of Puerto Rico
      since 1998. The operation of Vaquería Las Martas is located at Naranjito Ward, State Road
      422, Km. 8.3, Hatillo, Puerto Rico leased from its President and debtor Juan M. Barreto
      Ginorio, who is the title holder of the real property from which Vaquería Las Martas operates.
      The lease will be assumed.
6.    Both the corporation, Las Martas Inc. and its President, Juan M. Barreto Ginorio, are jointly
      liable on the secured farm related debts owed to Triangle and USDA Farm Service.
7.    Due to the reduction in milk production experienced by the dairy farm in the last
      years, it has been increasingly difficult for debtors to produce sufficient milk product
      to enable it to repay its creditors under the terms and conditions required under the
      cross collaterized loans and simultaneously operate an efficient and robust milk
      production of past years. Consequently, thus, the need of both debtors for the filing
      of the respective bankruptcy petitions.
8.    An order for substantive consolidation, although not explicitly authorized by statute – is
      not in contravention of and does not enervate any other specific provision of the Code.
      Under the flexible approach to interpreting equitable remedies, substantive consolidation
      fits within the traditional boundaries of equitable relief inasmuch as it is closely
      analogous to veil-piercing type theories. There is nothing in the Code that prevents
      substantive consolidation. The Preservation of Substantive Consolidation. Ryan W.
      Johnson. ABI Journal Jul/Aug 2005
9.    The consolidation of the cases will benefit creditors and parties in interest, as well as
      enable the more efficient administration of the two estates for debtor, as well as for the
      administration by the Court and the Chapter 12 Trustee of the cases. Through substantive
      consolidation debtors will simplify settling with their creditors.
10.   For all purposes, debtors are a single economic entity, and the substantive consolidation of the
      debtors’ estates pursuant to 11 U.S.C. §105, will be to their benefit and that of all their creditors
      and enable a more cost-efficient administration of the two cases and inure in economy in the
      administrative cost to the estate, to debtors and to creditors, as well as benefit in the
      administration of the two cases by the Court. All the elements in the two case show a strong
      relationship among the debtors and there has been substantial commingling of assets and
      liability of both debtors,

                                                   2
11.   As the creditors are virtually identical in both cases, the consolidation of the two
      cases will benefit creditors in reducing the need of duplicating claims, arising from
      the same transaction, aid in the reduction of cost and enable a more expeditious
      administration of the above captioned cases.
12.   In In re Garden Ridge Corp., 2010 U.S.App. LEXIS 14024, 203 (3rd Cir. 2010), the court
      observed that the substantive consolidation “treats separate legal entities as if they were
      merged into a single survivor left with all the cumulative assets and liabilities.”
13.   Substantive consolidation enables consolidation of the assets and liabilities of different legal
      entities “as if the assets were held by and the liabilities were owed by a single legal entity”. In
      re Logistics Information Systems, Inc. 432 B.R. 1 (U.S.D.C. Mass 2010); 2-105 Collier on
      Bankruptcy 15th Ed. Rev. ¶105.09.
14.   The consolidation of two or more estates “has its genesis in the increased judicial recognition
      of the widespread use of interrelated corporate structures”. Logistics supra at 10.
15.   Consolidation also serves as a mechanism for the administration “of the bankruptcy estates of
      multiple, related entities.” In re Babcock & Wilcox Co., 250 F. 3d 955, 958-959 (5th Cir. LA.
      2001), FDIC v Colonial Realty Co., 966 F. 2d 57, 58-59 (2d Cir. Conn. 1992).
16.   The power of the bankruptcy court arises from the broad powers conferred by §105 of the Code
      to order the substantive consolidation of the estates of two separate entities. In re Smith &
      Kourian, 216 B.R. 686,687 (B.A.P. 1st Cir. 1997).
17.   In order to consolidate estates from different entities the court must determine if: 1) there
      is substantial identity between the entities to be consolidated; and 2) the consolidation of
      the estate will benefit the parties in interest and there will be no harm produced by the
      consolidation to any party in interest. In re Reider, 31 F. 3d 1102, 1108 (11th Cir. GA
      1994).
18.   For all practical purposes, debtors are a single economic unit, and the substantive
      consolidation of the estates pursuant to 11 U.S.C. §105, will be to the benefit of the two
      estates and that of their creditors.
19.   The common factors of both debtors are the following:
      a. Debtors have unity of interests;
      b. Debtor Juan M Barreto Ginorio is the sole owner of Vaqueria Las Martas, Inc.
      c. Debtor Juan M. Barreto Ginorio is personally liable as guarantor of Vaquieria Las

                                                  3
            Martas’ debts;
         d. Vaquería Las Marta, Inc. is co-guarantor of Juan M. Barreto Ginorio’s debts;
         e. Debtors operate as a single entity;
         f. The consolidation of the two estates and cases will be cost effective and result in
            savings in costs and expenses and time thereby avoiding duplication of the
            adjudication of the common subjects;
         g. The consolidation of the two estates and case will allow debtors to reach agreements
            with their creditors;
         h. Debtors and their creditors will benefit from the consolidation of the cases.
 20.    The consolidation of the two cases and estates will be in the best interests of the debtors
        and their creditors since the consolidation will allow them to operate in accordance with
        their share interests, thereby reducing costs and effort.
 21.    Debtors request the allowance of the consolidation of the two cases into the lead case #18-
        07304.
        WHEREFORE, debtors respectfully pray for an Order granting this motion and
consequently consolidate both cases 18-07310 with 18-07304 as the lead case for the pooling of
assets and liabilities of the two cases to avoid unnecessary costs and delay.




                                                  4
                                               NOTICE
         Within fourteen (14) days after service as evidenced by the certification, and an additional
three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against
whom this paper has been served, or any other party to the action who objects to the relief sought
herein, shall serve and file an objection or other appropriate response to this paper with the Clerk’s
office of the U.S. Bankruptcy Court for the District of Puerto Rico. If no objection or other
response is filed within the time allowed herein, the paper will be deemed unopposed and may be
granted unless: (I) the requested relief is forbidden by law; (ii) the requested relief is against public
policy; or (iii) in the opinion of the Court, the interest of justice requires otherwise.
         In Caguas, Puerto Rico, this Februar y 15, 2019


                                                RESPECTFULLY SUBMITTED

                                                s/ L.A.    Morales
                                                USDC PR #120011
                                                L.A. MORALES & ASSOCIATES P.S.C.
                                                URB VILLA BLANCA
                                                76 AQUAMARINA
                                                CAGUAS, PUERTO RICO 00725-1908
                                                TELEPHONE: 787-746-2434 / 787-258-2658
                                                FAX 1-855-298-2515
                                                Email lamoraleslawoffice@gmail.com &
                                                irma.lamorales@gmail.com




                                                   5
